Per Curiam.  William F. Ekelman asks permission to file a handwritten brief. We have held that a handwritten brief will be allowed on two conditions — one, that the movant has no access to a typewriter and, two, makes a showing that there is substantial merit to the action. Patterson v. State, 289 Ark. 564, 712 S.W.2d 922 (1986). Since the adoption of that rule some years ago we have had scores of motions for handwritten briefs. Almost without exception they have been denied, not due to handwriting, but because they uniformly fail to make any attempt to show there is substantial merit to their cause. In fact, typically, they fail to even tell us what the case is about or what relief is being sought. This motion by William F. Ekelman is no exception. Motions for handwritten briefs must set forth the nature of the action, errors charged to the trial court, and other information essential to a showing of substantial merit.